DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Allowable Subject Matter
Claims 1-3, 5-10, 12-26 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:  The reasons for allowance were presented in earlier allowances and those reasons have not changed.  As a result, they are not repeated herein, to avoid any potential confusion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENTS
This application was previously allowed, and then allowed again in a supplemental Notice of Allowance.  However, there was an IDS from Japan that did not qualify for “QPIDS” treatment, that the applicant wanted included.  Since QPIDS was not a possibility, an RCE was filed instead, according to the attorney of record in a conversation.  So the application was searched again, the IDs considered, and once again the independent claims stand allowable because nothing in the IDS or found in the new search disclosed the secondary electron yield is below 1.5, as required in the independent claims.  In fact, only one reference even mention secondary electron yields, but the best that they could achieve was a value of 3 (see US 2007/0236130, Ito et al.).  As a result, this allowance followed.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        12/31/2020